Case: 16-17048     Date Filed: 06/14/2018   Page: 1 of 6


                                                      [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-17048
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:15-cv-23036-FAM



HARRY A. NAIL,

                                                      Plaintiff - Appellant,

                                   versus


OFFICER COLLADO, Dade C.I.,
CORRECTIONAL OFFICER LESTER, Dade C.I.,
CORRECTIONAL OFFICER VALINTINE, Dade C.I.,
SARGEANT PEIERE, Dade C.I.,
NURSE SMYTHE, Dade C.I., et al.,

                                                       Defendants - Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (June 14, 2018)
                Case: 16-17048     Date Filed: 06/14/2018   Page: 2 of 6


Before JULIE CARNES, JILL PRYOR and HULL, Circuit Judges.

PER CURIAM:

         Harry Nail appeals the dismissal of his pro se 42 U.S.C. § 1983 complaint

for failure to prosecute. After careful consideration, we vacate the district court’s

order dismissing Nail’s case for failure to prosecute and remand to the district

court.

                                           I.

         In August 2015, Nail filed a complaint against Officer Collado, Officer

Lester, Officer Valintine, Sergeant Peiere, Nurse Smythe and Nurse Mathurin.

Nail alleged that the defendants were deliberately indifferent to his serious medical

needs in violation of his Eighth Amendment rights.

         After the defendants filed their answers to the complaint, on March 3, 2016,

a pretrial scheduling order was entered. That order required Nail to file a pretrial

statement by August 23, 2016. Following the district court’s pretrial scheduling

order, Nail filed a motion to compel discovery, which the district court granted on

August 12, 2016.

         On August 22, 2016, the day before Nail’s pretrial statement was due, Nail

filed a motion to extend the deadline, arguing that he was awaiting information

from the defendants that he had sought in his motion to compel discovery. The

district court denied the motion, stating that if Nail’s discovery requests were


                                           2
                  Case: 16-17048        Date Filed: 06/14/2018        Page: 3 of 6


unanswered, he should file a motion to compel compliance with his requests. The

district court failed to mention Nail’s earlier motion to compel or its order granting

that motion. In the same order, the district court reminded Nail of his “obligation

to actively litigate this action.” Doc. 86 at 1. 1 The defendants complied with the

court order requiring them to respond to Nail’s request for production on

September 12, 2016, and Nail filed his pretrial statement on September 27, 2016—

after the district court’s deadline.

       While the parties were filing motions related to discovery, on August 9,

2016, Smythe and Mathurin moved for summary judgment. 2 The following day,

the court instructed Nail that he was required to respond to the defendants’

summary judgment motion by September 9, 2016. On September 2, 2016, Nail

delivered to prison officials his response to the defendants’ motion for summary

judgment. His response was docketed on September 13, 2016.

       On September 22, 2016, the magistrate judge issued a report and

recommendation (R&R) recommending that the case be dismissed for failure to

prosecute because Nail had failed to respond timely to the defendants’ motion for

summary judgment and because he had failed to file timely a pretrial statement.

The district court construed Nail’s pretrial statement, which was filed on

       1
           Citations to “Doc. #” refer to the numbered entries on the district court’s docket.
       2
         Nail voluntarily dismissed with prejudice his claims against defendants Collado,
Valintine, Peiere, and Lester.

                                                   3
                Case: 16-17048        Date Filed: 06/14/2018       Page: 4 of 6


September 27, 2016, as objections to the R&R and reviewed the magistrate judge’s

decision de novo. 3 The district court adopted the R&R over Nail’s objections,

dismissing Nail’s suit without prejudice. This is Nail’s appeal.

                                             II.

       We review dismissals for failure to prosecute for an abuse of discretion.

Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th Cir. 1999).4

“Discretion means the district court has a range of choice, and that its decision will

not be disturbed as long as it stays within that range and is not influenced by any

mistake of law.” Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006) (internal

quotation marks omitted). We construe pro se filings liberally. Lorisme v. I.N.S.,

129 F.3d 1441, 1444 n.3 (11th Cir. 1997).

                                               III.

       A district court has the inherent authority to manage its docket and thus may

dismiss an action sua sponte for failure to prosecute. Betty K Agencies, Ltd. v. M/V

MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005). A district court’s power to do so

stems from the authority “necessarily vested in courts to manage their own affairs.”

Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962). That being said, such an order

       3
         Nail attempted to object to the R&R by submitting his objections to prison officials for
mailing on October 11, 2016, after the 14-day deadline for objections had expired.
       4
         The defendants argue that we should review Nail’s arguments for plain error rather than
an abuse of discretion because Nail failed to file timely objections to the magistrate judge’s
recommendation. Because the district court construed Nail’s pretrial statement as a timely
objection to the magistrate judge’s R&R, however, we do the same here.
                                                   4
                 Case: 16-17048         Date Filed: 06/14/2018        Page: 5 of 6


will “stand on appeal” only if it remains “within the permissible range of the

court’s discretion.” Id. at 633.

       The district court abused its discretion in dismissing Nail’s action without

prejudice because its decision was influenced by a mistake of law. In explaining

its decision, the district court noted that Nail had failed to file a timely response to

the defendants’ motion for summary judgment. According to the district court’s

instruction, however, the response to the motion for summary judgment had to be

filed by September 9, 2016. Nail complied with this deadline, submitting his

response to prison authorities for mailing on September 2, 2016. See Daker v.

Comm’r, Ga. Dep’t of Corr., 820 F.3d 1278 (11th Cir. 2016) (“Under the ‘prison

mailbox rule,’ a pro se prisoner’s court filing is deemed filed on the date it is

delivered to prison authorities for mailing.” (internal quotation marks omitted)).

The district court therefore could not base its dismissal on Nail’s untimely

response to the defendants’ motion for summary judgment. Because the district

court was “influenced by [a] mistake of law,” it abused its discretion in dismissing

Nail’s complaint for failure to prosecute. Zocaras, 465 F.3d at 483.5




       5
          Although the district court also referenced Nail’s failure to file a timely pretrial
statement, it did not indicate the weight it assigned to that reason in its decision to dismiss the
case for failure to prosecute. We therefore cannot determine whether Nail’s failure to file a
timely pretrial statement independently supported the district court’s decision to dismiss the
action, and we cannot affirm on that basis.
                                                  5
              Case: 16-17048    Date Filed: 06/14/2018    Page: 6 of 6


                                        IV.

      For the foregoing reasons, the district court’s order dismissing Nail’s

complaint is vacated and remanded.

      VACATED AND REMANDED.




                                         6